DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 5, 2019 was filed after the mailing date of the application on November 5, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, 8, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20200097804A1) and Li (US 20190050734A1).
As per Claim 1, Chen teaches a method of compressing a learning model (compression mapping circuit configured to perform compression on each data in a neural network operation, [0005]), comprising:  extracting, by a compression device, a threshold from a weight matrix for each layer of a pre-trained learning model; generating, by the compression device, a binary mask for the weight matrix based on the threshold for each layer; and applying, by the compression device, the binary mask to the weight matrix for each layer of the pre-trained learning model (compression mapping circuit may delete the data whose value is a specified value and the data less than a preset threshold in the matrix P, deletion may be implemented according to the corresponding mask matrices of matrix P, for example, when the data in the mask matrix is 0, its corresponding data in the matrix P at the same position may be deleted, matrix P herein may also be correspondingly understood as weight matrix, [0217]).
	However, Chen does not expressly teach that the learning model is a deep learning model and performing a matrix sparsity process to generate a compression model.  However, Li teaches a method of compressing a deep learning model (compression method for deep neural networks, [0002]), comprising:  generating, by the compression device, a binary mask (prunes the network to be compressed and obtains a mask matrix M which records the distribution of non-zero elements in corresponding sparse matrix, [0145]); and applying, by the compression device, the binary mask to the weight matrix for each layer of the pre-trained deep learning model (uses a mask matrix to keep the distribution of non-zero elements in the matrix after compression, the mask matrix is generated during pruning and contains elements “0” and “1”, wherein element “1” means that the element in corresponding position of the weight matrix is remained, while element “0” means that the element in corresponding position of the weight matrix is ignored, [0143], [0145]) and performing a matrix sparsity process to generate a compression model [0145].	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen so that the learning model is a deep learning model as suggested by Li.  It is well-known in the art that deep learning uses a complex structure of algorithms modeled on the human brain, which is useful for the processing of unstructured data such as documents, images, and text.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen to include performing a matrix sparsity process to generate a compression model because Li suggests that the computation amount and storage amount can be effectively reduced, achieving acceleration of running a neural network while maintaining its accuracy [0016].
10.	As per Claim 2, Chen teaches wherein the generating a binary mask comprises:  comparing a weight value of the weight matrix with the threshold; and generating the binary mask by assigning a value of 0 when the weight value is less than the threshold and by assigning a value of 1 when the weight value is greater than the threshold [0217].
11.	As per Claim 8, Chen teaches further comprising:  transmitting the compression model to a terminal device via a network, wherein the compression model has a size that is less than a size of the pre-trained deep learning model ([0217], after completing the operation on the data, the primary processing circuit may transmit the processing result from the data output interface to the outside of the device, [0358]).
12.	As per Claim 14, Claim 14 is similar in scope to Claim 1, and therefore is rejected under the same rationale.
13.	Claim(s) 3 and 15 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20200097804A1) and Li (US 20190050734A1) in view of Kim (US 20200285965A1).
14.	As per Claim 3, Chen and Li are relied upon for the teachings as discussed above relative to Claim 1.
However, Chen and Li do not expressly teach wherein the applying the binary mask comprises:  multiplying the binary mask by the weight matrix of each layer of the pre-trained deep learning model to obtain a new weight matrix to which the binary mask is applied.  However, Kim teaches wherein the applying the binary mask comprises:  multiplying the binary mask by the weight matrix of each layer of the pre-trained deep learning model to obtain a new weight matrix to which the binary mask is applied (as a result of multiplying a weight matrix by a mask, output data of a layer may be obtained, [0061], deep learning, [0008]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen and Li so that the applying the binary mask comprises:  multiplying the binary mask by the weight matrix of each layer of the pre-trained deep learning model to obtain a new weight matrix to which the binary mask is applied as suggested by Kim.  It is well known in the art that applying a mask to a matrix involves multiplying the mask by the matrix.
15.	As per Claim 15, Claim 15 is similar in scope to Claims 2-3, except that Claim 15 has the additional limitation of performing a matrix sparsity process on the new weight matrix.  Chen does not expressly teach performing a matrix sparsity process on the new weight matrix.  However, Li teaches performing a matrix sparsity process on the new weight matrix (in step 8310, it trains the sparse neural network with a training set, and updates the weight matrix, [0129]).  Thus, Claim 15 is rejected under the same rationale as Claims 2-3 along with this additional teaching from Li.  This would be obvious for the reasons given in the rejection for Claim 1.
16.	Claim(s) 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20200097804A1) and Li (US 20190050734A1) in view of Bhat (US 20160301894A1).
17.	As per Claim 5, Chen and Li are relied upon for the teachings as discussed above relative to Claim 1.
	However, Chen and Li do not teach further comprising, before the extracting a threshold, receiving an expectation ratio of compression, wherein the threshold is changed according to the expectation ratio of compression.  However, Bhat teaches further comprising, before the extracting a threshold, receiving an expectation ratio of compression, wherein the threshold is changed according to the expectation ratio of compression (if the ratio of the actual compressed size to expected compressed size is between the upper and lower thresholds, no changes are made to compression parameters, if the ratio is outside of the upper and/or lower threshold values, a change can be made to compression parameters, [0071], [0076]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen and Li to include before the extracting a threshold, receiving an expectation ratio of compression, wherein the threshold is changed according to the expectation ratio of compression because Bhat suggests that if the actual compressed size is not close to the expected compressed size, then changes need to be made to the compression parameters in order for the data to be compressed as desired [0071].
18.	As per Claim 17, Claim 17 is similar in scope to Claim 5, and therefore is rejected under the same rationale.
19.	Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20200097804A1) and Li (US 20190050734A1) in view of Yosinski (US 20190130272A1).
	Chen and Li are relied upon for the teachings as discussed above relative to Claim 1.  Chen teaches applying the binary mask [0217].
	However, Chen and Li do not teach comparing accuracy of the compression model with accuracy of the pre-trained deep learning model; changing an expectation ratio of compression when it is determined that the comparison result is within a setting range and the accuracy of the compression model is maintained at the setting level; and ending a compression process and outputting the compressed model when it is determined that the comparison result is out of the setting range and the accuracy of the compression model is not maintained at the setting level.  However, Yosinski teaches comparing accuracy of the compression model with accuracy of the pre-trained deep learning model; changing an expectation ratio of compression when it is determined that the comparison result is within a setting range and the accuracy of the compression model is maintained at the setting level; and ending a compression process and outputting the compressed model when it is determined that the comparison result is out of the setting range and the accuracy of the compression model is not maintained at the setting level (neural network compression module may determine that the trained neural network model provides solutions by executing the trained neural network model for input values with known results, if the trained neural network model predicts results that have more than a threshold percentage of accuracy based on comparison of predicted results with known results, the neural network compression module determines that the trained neural network model provides solutions, if the trained neural network model outputs results that have less than the threshold percentage of accuracy based on the comparison of predicted results with known results, the neural network compression module determines that the trained neural network model does not provide solutions, [0061]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen and Li to include comparing accuracy of the compression model with accuracy of the pre-trained deep learning model; changing an expectation ratio of compression when it is determined that the comparison result is within a setting range and the accuracy of the compression model is maintained at the setting level; and ending a compression process and outputting the compressed model when it is determined that the comparison result is out of the setting range and the accuracy of the compression model is not maintained at the setting level because Yosinski suggests only using the pre-trained deep learning model when it is determined that it is accurate, which ensures that the model being used is accurate [0061].
20.	Claim(s) 9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narayanaswami (US 20170228344A1), Chen (US 20200097804A1), and Nurvitadhi (US 20180293691A1).
21.	As per Claim 9, Narayanaswami teaches a method for decompressing a compressed spare matrix, comprising:  obtaining, by a decompression device, information of a compressed sparse matrix that includes a sparse matrix for each layer compressed by a matrix sparsity process (concatenate the sparse-reduced elements to generate concatenated elements, [0040], compress/decompress unit 310 is configured to compress the concatenated elements to generate a dense matrix, compress/decompress unit 310 may decompress a received dense matrix, [0041]); generating, by the decompression device, a matrix having values of 0 in form of one dimension for each layer compressed; substituting, by the decompression device, a value into the generated matrix based on the obtained information of the sparse matrix; and obtaining, by the decompression device, a decompressed model by converting the matrix substituted with the value into an N-dimensional matrix (transfer the dense one-dimensional vector into multiple sparse elements, update the sparse elements stored in the data shards, [0043]).
	However, Narayanaswami does not teach the sparse matrix for each layer is compressed by a binary mask.  However, Chen teaches a sparse matrix for each layer compressed by a binary mask [0217].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Narayanaswami so that the sparse matrix for each layer is compressed by a binary mask because Chen suggests that this is an efficient way to delete zero values so that only non-zero values are stored, which reduces the traversal time and the storage space [0217].
	However, Narayanaswami and Chen do not teach decompressing a compressed deep learning model, the information of the sparse matrix is from the compressed deep learning model, wherein the compressed deep learning model includes the sparse matrix.  However, Nurvitadhi teaches a method for decompressing a compressed deep learning model, comprising:  obtaining, by a decompression device, information of a sparse matrix from the compressed deep learning model, wherein the compressed deep learning model includes a sparse matrix for each layer compressed and a matrix sparsity process (compressed sparse matrix, compression logic 617 decompresses a compressed matrix back into its original format, [0163], deep learning, [0164]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Narayanaswami and Chen to include decompressing a compressed deep learning model, the information of the sparse matrix is from the compressed deep learning model, wherein the compressed deep learning model includes the sparse matrix as suggested by Nurvitadhi.  It is well-known in the art that deep learning uses a complex structure of algorithms modeled on the human brain, which is useful for the processing of unstructured data such as documents, images, and text.
22.	As per Claim 13, Narayanaswami teaches further comprising, before the obtaining information of a sparse matrix, receiving, by the decompression device, the compressed sparse matrix via a network (compress the concatenated elements to generate a dense matrix, compress the zero values in the concatenated elements to improve the bandwidth of the node network, compress/decompress unit 310 may decompress a received dense matrix, sparse element access unit 300 may receive a dense matrix from a neighboring sparse element access unit via the node network, [0041]).
	However, Narayanaswami and Chen do not teach that the compressed sparse matrix is the compressed deep learning model.  However, Nurvitadhi teaches the compressed sparse matrix is the compressed deep learning model [0163, 0164].  This would be obvious for the reasons given in the rejection for Claim 9.
Allowable Subject Matter
23.	Claims 4, 7, 10-12, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
24.	The prior art taken singly or in combination do not teach or suggest the combination of all the limitations of Claim 4 and base Claim 1, and in particular, do not teach wherein the applying the binary mask comprises: performing a matrix sparsity process on the weight matrix to which the binary mask is applied for each layer of the pre-trained deep learning model to obtain a sparse matrix including shape information of the weight matrix, index information representing a position of a weight value, and value information representing an actual value of a weight value corresponding to the position.  Claims 10 and 16 are each similar in scope to Claim 4, and therefore also contain allowable subject matter.  Claim 11 depends from Claim 10, and therefore also contains allowable subject matter.  
25.	The prior art taken singly or in combination do not teach or suggest the combination of all the limitations of Claim 7 and base Claim 1 and intervening Claim 6, and in particular, do not teach wherein the extracting a threshold, the generating a binary mask, and the applying the binary mask based on the expectation ratio of compression being changed are repeatedly performed when it is determined that the comparison result is within the setting range.
26.	The prior art taken singly or in combination do not teach or suggest the combination of all the limitations of Claim 12 and base Claim 9, and in particular, do not teach wherein the obtaining a decompressed model comprises:  converting the matrix substituted with the value into an N-dimensional matrix based on the shape information.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONI HSU whose telephone number is (571)272-7785. The examiner can normally be reached M-F 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JH
/JONI HSU/Primary Examiner, Art Unit 2611